Case 1:19-cv-10200-AJN Document 19 Filed 02/25/20 Page 1 of 1

Lee M. TESSER + TE S SER & C OHEN New YORK OFFICE

 

 

  
 

 

3 eNO 30 WALL STREET
eenebaunw curst ATTORNEYS AT LAW glbkLoou

¥ A INKL ey NEW 410005-2205
RopERT E, BENNETT 946 MAIN STREET |} USDC SDNY (212) 226-1900
FRANCIS A. KIRK* HACKENSACK, NEW JERSEY Beer MENT FACSIMILE: (201) 343 B85
GINA A. MAKouly, LL.M.+ Vv.
DANIELLE, Conen* (201) 343-1100 ff ELECTRON CABUSGFILED ||
MATTHEW LAKIND* FACSIMILE: (201) 343-0885 DOC # ° Rule 1:40 Qualifiedfflediator

WRITER’S E-MAIL: DCOHEN@TESSERC Da ILED.F
WWW. TESSERCOHEN.COM ATE FILED EB 2 PED Cf 2020

 

 

 

 

 

VIA ECF

February 25, 2020

SO ORDERED
The Honorable Alison J. Nathan
United States District Judge A

Southern District of New York HON ALISON J. NATHAN
United States Courthouse UNITED STATES DISTRICT JUDGE ©
40 Foley Square

New York, New York 10007

 

 

Re: Allen Architectural Metals, Inc. v. Paragon Restoration Corp. et al.
Case No.: 1:19-ev-10200-AJN
Our File No.: 747-09

Dear Judge Nathan:

This firm represents Paragon Restoration Corp. in the above referenced matter. The pre-trial
conference for this matter has been scheduled for April 23, 2020. I am currently on
maternity leave and will not be back into the office until May. Therefore, I respectfully
request an adjournment of the conference to a date in May so that I may be able to attend.
My adversary consents to this request and we mutually propose the following alternative
dates: May 15, 22, or 29, 2020.

I thank the Court for its consideration of this matter.

Respectfully submitted,

 

D ae The initial pretrial conference scheduled for April 23, 2020

is hereby adjourned to May 15, 2020 at 3:45 p.m. A
proposed case management plan and joint letter are due no
later than seven days before the conference. See Dkt. No. 9.
SO ORDERED.

 

Danielle Cohen
DC/dd

 

 

 

 
